United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Coleman, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-518
Issued: October 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 28, 2010 appellant filed a timely appeal from the September 29, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which determined his
wage-earning capacity. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant has the capacity to earn
entry-level wages as a customer service representative in the open labor market.
FACTUAL HISTORY
On November 29, 2007 appellant, a 42-year-old correctional officer, sustained an injury
in the performance of duty when he fell to the ground while conducting a ceiling search for
contraband. OWCP accepted his claim for lumbar sprain, displacement of intervertebral disc at
1

5 U.S.C. § 8101 et seq.

L4-5, and unspecified internal derangement of the left knee. Appellant underwent low back and
left knee surgery and received compensation for temporary total disability on the periodic rolls.
Medical evidence showed that appellant could not return to his regular duties as a
correctional officer but that he could perform sedentary duty eight hours a day. A rehabilitation
counselor reviewed his work history, education, training and restrictions and performed a
transferable skills analysis. After identifying suitable jobs, including that of customer service
representative, he developed a job search plan for a 50-mile radius of appellant’s hometown of
Spring Hill, Florida. Labor market statistics showed 29,650 customer service representative
positions in the Hernando-Pasco-Hillsborough-Pinellas County area with an entry-level wage of
$11.47 an hour.
After placement efforts ended, OWCP’s rehabilitation specialist advised that appellant’s
résumé showed his capacity to work in a sedentary job as a customer service representative. He
added that appellant had taken two short-term training classes that provided him with current
computer skills necessary for the successful performance of sedentary office jobs in his
commuting area.
On August 25, 2010 OWCP issued a notice of proposed reduction in appellant’s wageloss compensation. It found that the position of customer service representative was medically
and vocationally suitable for him.
Appellant informed OWCP that he began work as a full-time long-term substitute teacher
earning $12.40 per hour. He explained that the position was only available until such time that a
long-term substitute was not needed for class reduction size. Appellant showed how much he
was expected to earn each month “as long as I am employed.” He was hopeful that he would be
able to pick up a long-term substitution position again in September 2011, otherwise he would be
unemployed.
Appellant further stated that he was unable to obtain a customer service representative
job during placement efforts: “I applied for jobs similar to this one and was denied or not even
considered due to [my] lack of experience in the field.” He felt that the classes he recently took
did not qualify him as a viable candidate for employment in that field.
In a decision dated September 29, 2010, OWCP found that appellant’s actual earnings as
a substitute teacher did not fairly and reasonably represent his wage-earning capacity. The
position was not permanent, he would be employed only part of the year, and the position was
considered “light” employment and therefore not consistent with his permanent restriction to
sedentary duty. OWCP found that appellant did have the capacity to earn wages as a customer
service representative. The medical evidence supported that he was able to perform such
sedentary duty, and although he did not find a job during vocational placement efforts, a recent
labor market survey supported that the job was being performed in sufficient numbers so as to be
considered available in his commuting area.
On appeal, appellant questions why the market survey was not conducted closer to his
residence. He notes that Tampa is 40 to 50 miles away, and the Suncoast Parkway Toll Road
would cost $150.00 a month plus gas. Appellant requests detailed information on the basis for

2

selecting a customer service representative job, and he asks whether other positions were
considered in closer proximity to his residence.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.2 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.3
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by his actual earnings if his actual earnings fairly and reasonably
represent his wage-earning capacity. If the actual earnings of the employee do not fairly and
reasonably represent his wage-earning capacity or if the employee has no actual earnings, his
wage-earning capacity as appears reasonable under the circumstances is determined with due
regard to the nature of his injury, the degree of physical impairment, his usual employment, his
age, his qualifications for other employment, the availability of suitable employment, and other
factors or circumstances which may affect his wage-earning capacity in his disabled condition.4
When OWCP makes a medical determination of partial disability and of the specific
work restrictions, it should refer the employee’s case to an OWCP wage-earning capacity
specialist for selection of a position, listed in the Department of Labor’s Dictionary of
Occupational Titles or otherwise available in the open labor market, that fits the employee’s
capabilities in light of his physical limitations, education, age and prior experience. Once this
selection is made, a determination of wage rate and availability in the open labor market should
be made through contact with the state employment service or other applicable service. Finally,
application of the principles set forth in the Shadrick decision will show the percentage of the
employee’s loss of wage-earning capacity.5
A position determined to be the goal of a training plan is assumed to represent the
employee’s earning capacity if it is suitable and performed in sufficient numbers so as to be
reasonably available, whether or not the employee is placed in such a position.6
ANALYSIS
The medical evidence established that appellant’s November 29, 2007 employment injury
no longer totally disabled him for work. He could not return to his date-of-injury position as a
correctional officer, but he could perform sedentary duty on a full-time basis. OWCP was
2

5 U.S.C. § 8102(a).

3

20 C.F.R. § 10.5(f).

4

5 U.S.C. § 8115(a)

5

Hattie Drummond, 39 ECAB 904 (1988); see Albert C. Shadrick, 5 ECAB 376 (1953).

6

20 C.F.R. § 10.520.

3

therefore required to determine the compensation to which he was entitled for his partial
disability.
The wage-earning capacity of an employee is determined by his actual earnings if his
actual earnings fairly and reasonably represent his wage-earning capacity. Appellant began work
as a long-term full-time substitute teacher earning $12.40 per hour. OWCP found, however, that
actual earnings as a substitute teacher did not fairly and reasonably represent his wage-earning
capacity because the position was not permanent, year-long or consistent with his permanent
medical restrictions.
When actual earnings do not fairly and reasonably represent an employee’s wage-earning
capacity, OWCP must determine wage-earning capacity as appears reasonable under the
circumstances.7 OWCP referred appellant to a vocational rehabilitation expert, who reviewed his
work history, education, training and restrictions and who performed a transferable skills
analysis. The rehabilitation counselor identified several suitable positions, including the position
of customer service representative. Appellant took two training classes that provided him with
current computer skills necessary for the successful performance of sedentary office jobs. The
record supported that the selected position of customer service representative was medically
suited to his physical restrictions and vocationally suited to his history, education and training.
Further, a labor market survey showed nearly 30,000 such jobs from the county of appellant’s
residence down to Tampa and St. Petersburg. The survey also confirmed an entry-level wage of
$11.47 an hour, or $458.80 a week.
The Board finds that OWCP properly determined appellant’s wage-earning capacity as
appears reasonable under the circumstances. The evidence showed that he was capable of
performing such sedentary duty, and a labor market survey supported that such positions were
performed in sufficient numbers within his commuting area so as to be considered reasonably
available to him, regardless of whether he was able to secure a similar position during the period
of the job search. OWCP followed standard procedures in reducing appellant’s compensation for
wage loss by his capacity to earn wages in the open labor market. The Board will therefore
affirm OWCP’s September 29, 2010 decision.
Appellant argues that Tampa is up to 50 miles from his residence and that commuting
costs would exceed $150.00 a month, but that is the extreme case. OWCP is not requiring him to
find a job on the outskirts of his commuting area. The labor market survey of available positions
included appellant’s home county and the counties extending toward and including the TampaSt. Petersburg Metropolitan Area.8

7

See T.O., 58 ECAB 377 (2007) (when the claimant’s actual earnings did not fairly and reasonably represent his
wage-earning capacity, OWCP reduced his compensation based on his ability to earn wages in a selected position,
which the Board affirmed).
8

Compare Lawrence D. Price, 54 ECAB 590 (2003), in which the claimant argued that his commute would be
about 120 miles round-trip, which he considered excessive, and that the commuting costs would almost equal the
expected earnings of the selected position. The Board found, however, that OWCP properly relied on the
rehabilitation specialist’s expertise in determining that the constructed position was reasonably available within the
claimant’s commuting area. It was noted that the labor market surveyed was the nearest viable labor market.

4

Appellant asks about the basis for the selected position and whether other positions were
considered closer to his residence. As noted earlier, the vocational rehabilitation expert
identified several suitable positions after reviewing appellant’s history, education, training and
restrictions and after performing a transferable skills analysis. OWCP selected one that was
widely available to appellant within his commuting area, but to be clear, OWCP does not require
appellant to work as a customer service representative. Appellant is free to work any job he can
find, anywhere he can find one, as he demonstrated when he began work as a long-term
substitute teacher. The selection of a suitable position that is reasonably available merely stands
as a proxy for his capacity to earn wages in the open labor market; it gives OWCP a basis for
adjusting his compensation from total disability to partial disability as appears reasonable under
the circumstances.
CONCLUSION
The Board finds that OWCP properly determined that appellant has the capacity to earn
entry-level wages as a customer service representative in the open labor market.
ORDER
IT IS HEREBY ORDERED THAT the September 29, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

